UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
HASSON WILSON,

      Plaintiff,
                                         MEMORANDUM & ORDER
             -against-
                                         19-CV-06223(KAM)(LB)
REYNOLDS AMERICAN INC.,

       Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

          On October 30, 2019, plaintiff Hasson Wilson

(“plaintiff”), currently incarcerated at Great Meadow

Correctional Facility, filed this pro se action alleging

personal injury against defendant pursuant to the court’s

diversity jurisdiction.   (ECF No. 1, Compl. 2.)   The court

grants plaintiff’s request to proceed in forma pauperis pursuant

to 28 U.S.C. § 1915(a), but dismisses the complaint with

prejudice.

                            BACKGROUND

          Plaintiff alleges that on September 23, 2016, he

“bought a pack of Newport 100 cigarettes from a local corner

store . . . which were defective,” and “inflicted injury to

[his] left lung.”   (Compl. 3.)   Plaintiff further alleges that

he was admitted to Interfaith Hospital where he was diagnosed


                                  1
and treated for “spontaneous tension pneumothorax.”    (Id.)

Plaintiff contends that his illness was caused by “defective

cigarettes manufactured by Reynolds American Inc.”     (Id.)   He

seeks $30 million in damages.    (Id. 4.)   This is plaintiff’s

third action related to the purchase of the Newport cigarettes

on September 23, 2016.   In two prior separate actions, plaintiff

sued the store owner where he bought the cigarettes for

allegedly selling him counterfeit cigarettes, see Wilson v. Doe,

No. 19-CV-4539 (E.D.N.Y. dismissed Nov. 12, 2019), and he sued

the Newport Cigarette Company, see Wilson v. Newport Cigarette

Co., No. 19-CV-4540 (dismissed Oct. 16, 2019).

                         STANDARD OF REVIEW

          In reviewing the complaint, the court is mindful that

plaintiff is proceeding pro se and that his pleadings should be

held “to less stringent standards than formal pleadings drafted

by lawyers.”   Hughes v. Rowe, 449 U.S. 5, 9 (1980); accord

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009).     A complaint, however, must plead

“enough facts to state a claim to relief that is plausible on

its face.”   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007).   “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

                                  2
misconduct alleged.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).    Although all allegations contained in the complaint are

assumed to be true, this tenet is “inapplicable to legal

conclusions.”   Id.    Nonetheless, where, as here, the plaintiff

is proceeding in forma pauperis, the district court must dismiss

the complaint if it “(i) is frivolous or malicious; (ii) fails

to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such

relief.”    28 U.S.C. § 1915(e)(2)(B).    Additionally, if the court

“determines at any time that it lacks subject-matter

jurisdiction, the Court must dismiss the action.”      Fed. R. Civ.

P. 12(h)(3).

                             DISCUSSION

           Federal courts are courts of limited jurisdiction and

must independently verify the existence of subject matter

jurisdiction before proceeding to the merits.      Exxon Mobil Corp.

v. Allapattah Servs., Inc., 545 U.S. 546 (2005); Doe v. United

States, 833 F.3d 192, 196 (2d Cir. 2016); City of N.Y. v.

Mickalis Pawn Shop LLC, 645 F.3d 114, 125-26 (2d Cir. 2011).        A

plaintiff bears the burden of establishing subject matter

jurisdiction over his own claims.     Makarova v. United States,

201 F.3d 110, 113 (2d Cir. 2000).     Here, plaintiff brings this

action pursuant to the court’s diversity jurisdiction which

allows a state law claim to proceed in federal court if the

                                  3
plaintiff and the defendant are of diverse citizenship and the

amount in controversy exceeds $75,000.   28 U.S.C. § 1332(a).

Plaintiff alleges that the parties are of diverse citizenship,

but he has not alleged a good faith basis for the $30 million

amount that he seeks.   (Compl. at 5.)   “A party invoking the

jurisdiction of the federal court has the burden of proving that

it appears to a ‘reasonable probability’ that the claim is in

excess of the statutory jurisdictional amount.”    Chase Manhattan

Bank, N.A. v. Am. Nat’l Bank and Trust Co. of Chicago, 93 F.3d

1064, 1070 (2d Cir. 1996) (quoting Tongkook Am., Inc. v. Shipton

Sportswear Co., 14 F.3d 781, 784 (2d Cir. 1994)); Kingsley v.

BMW of North America LLC, No. 12 CV 3097, 2012 WL 2830027, at *2

(E.D.N.Y. July 10, 2012).   The amount in controversy must be

non-speculative in order to satisfy the statute.   Plaintiff

fails to set forth a good faith basis for the $30 million he

seeks to recover.

         The court notes that plaintiff has pivoted from his

claim that he was sold “fake” cigarettes, see Wilson v. Newport

Cigarette Co., No. 19-CV-4540, to now alleging that he was sold

“defective” cigarettes by the defendant manufacturer, Reynolds

American, Inc.   It appears that plaintiff is relying on the

court’s language from the Memorandum and Order in Wilson v.

Newport Cigarette Co., No. 19-CV-4540, in asserting his claim




                                 4
against Reynolds American, Inc.1          Moreover, plaintiff’s claim

that the cigarettes he smoked on September 23, 2016 were

defective is conclusory.       He provides no factual allegations

explain why or how the cigarettes were defective or how any

alleged defect was the proximate cause of his alleged injuries.

The “mere fact of injury does not entitle the (person injured)

to recover . . . there must be something wrong with the

product.”    DeRosa v. Remington Arms Co., 509 F.Supp. 762, 769

(E.D.N.Y. 1981) (citation omitted).          Plaintiff has not

identified any specific design or manufacturing defect that was

unique to the cigarettes he smoked on September 23, 2016, that

could give rise to a plausible products liability claim against

defendant.

             Finally, plaintiff’s complaint is defective for the

additional reason that his claim is time-barred.            New York law

establishes a three-year limitations period to commence an

action to recover damages for a personal injury.            N.Y. C.P.L.R.


1     In the Memorandum and Order in Wilson v. Newport Cigarette Co., No.
19-CV-4540, the court wrote:

      The court also considers whether plaintiff can proceed under the
      diversity jurisdiction statute, 28 U.S.C. § 1332, but finds that he
      has not provided facts sufficient to invoke the court’s diversity
      jurisdiction. Plaintiff does not make any plausible allegations
      against defendant Newport Cigarette Company. For example, plaintiff
      does not allege that defendant manufactured defective cigarettes
      and that such defective cigarettes caused plaintiff’s injury.
      Rather, plaintiff alleges that certain stores are selling “fake"
      cigarettes based on a television news report, but he does not
      attribute any conduct to defendant Newport Cigarette Company.

(Order 5.)

                                      5
§ 214.   Moreover, “the three year period within which an action

to recover damages for personal injury or injury to property

caused by the latent effects of exposure to any substance or

combination of substances, in any form, upon or within the body

or upon or within property must be commenced shall be computed

from the date of discovery of the injury by the plaintiff or

from the date when through the exercise of reasonable diligence

such injury should have been discovered by the plaintiff,

whichever is earlier.”    Id. § 214-c(2).   Plaintiff filed this

complaint on October 30, 2019, and unequivocally alleges that he

both sustained and discovered injuries resulting from the

purportedly defective design of Reynolds American, Inc.’s

cigarettes on September 23, 2016, more than three years prior to

filing suit.   Accordingly, plaintiff’s complaint is also

dismissed on the grounds that it runs afoul of the applicable

statute of limitations.

                             CONCLUSION

          Accordingly, the complaint, filed in forma pauperis,

is dismissed for failure to state a claim, 28 U.S.C. §

1915(e)(2)(B), and for lack of subject matter jurisdiction.

Fed. R. Civ. P. 12(h)(3).   The complaint is dismissed with

prejudice because plaintiff’s claim is time-barred, and

therefore, any amendment would be futile.     The court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be

                                 6
taken in good faith and, therefore, in forma pauperis status is

denied for the purpose of an appeal.   See Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).   The court further notes

that the instant dismissal constitutes at least the third time

in which a complaint filed by plaintiff, while proceeding in

forma pauperis, has been dismissed with prejudice.   Wilson v.

Doe, No. 19-CV-4539 (E.D.N.Y. dismissed Nov. 12, 2019); Wilson

v. Newport Cigarette Co., No. 19-CV-4540 (dismissed Oct. 16,

2019).   The Clerk of Court is respectfully directed to send a

copy of this Order to plaintiff and note service on the docket.

SO ORDERED.

Dated:   January 24, 2020
         Brooklyn, New York
                                              /s/
                                    Kiyo A. Matsumoto
                                    United States District Judge




                                7
